DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendments and arguments are acknowledged and appreciated.  The argument pertaining to the data bus are considered in the following modified rejection(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21-25, 32, 33, 37-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbert et al. (U.S. Patent 6,616,097) in view of Wiseman et al. (U.S. Patent 4,747,504) and in further view of Pagan et al. (U.S. Patent 7,610,841).

In regards to claim 21, Hilbert et al (henceforth referred to as Hilbert) disclose a method comprising:
creating an opening in a fuselage of an aircraft by removing a door of the aircraft.  Hilbert teaches removing the door of an aircraft to create an opening (see figures);
temporarily a workstation assembly to the aircraft.  Hilbert teaches attaching equipment equivalent to a “workstation”.  Note that the term “temporary” does not impart any further patentable meaning to the claim, since any or all parts or portions of the aircraft and equipment of Hilbert is considered temporary, wherein the workstation assembly is 
Wiseman et al (henceforth referred to as Wiseman) teaches incorporation of longitudinally run rails in/on an aircraft cargo bay to move equipment and/or cargo longitudinally along the cargo bay (see items 44/46 in figure 14) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to mount the base of the Hilbert device (item 86) on longitudinally run rails as shown in Wiseman, to allow movement of the Hilbert equipment along the length of the cargo bay;
Hilbert fails to explicitly disclose that the workstation assembly is electronically interfaced to a data bus of the aircraft.  However, Pagan et al (henceforth referred to as Pagan) teaches in at least one embodiment, an external pod that is linked to the data bus of the host aircraft and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a data linkage between the equipment and the host aircraft of Hilbert as taught by Pagan, to utilize/obtain the data in real time; 
and temporarily attaching a temporary door plug (item 104) to the aircraft using a retraction assembly.  Hilbert teaches opening of the aircraft door and positioning of a “door plug” (closure) into the space (and conversely removing the plug) using attached arm as depicted in figure 8 of Hilbert constituting a “retraction assembly”, 
wherein the temporary door plug is attached to the retraction assembly, wherein the temporary door plug is adapted to fit the opening in the fuselage of the aircraft, and wherein the temporary door plug is configured to accommodate a strut having a first end in an interior of the aircraft and a second end in an exterior of the aircraft.  Hilbert teaches a sealing door “plug” panel with an upper portion and a lower portion and 
wherein the second end of the strut is coupled to external aircraft equipment.  Hilbert teaches equipment external to the aircraft and attached to the second end of the strut, and Hilbert as modified by Pagan teaches that the strut accommodates a connection to the data bus of the aircraft via the workstation assembly.

In regards to claim 22, Hilbert discloses removing the door of the aircraft comprises opening the door vertically and stowing the door in a locked position (see positioning of the open door in figure 8).

In regards to claim 23, Hilbert discloses lifting the temporary door plug away from the opening in the fuselage of the aircraft (figure 8).

In regards to claim 24, Hilbert discloses wherein the retraction assembly is further operable to remove the temporary door plug.  As depicted, Hilbert teaches a retracing mechanism to remove/move the door plug (see figure 8).

In regards to claim 25, Hilbert discloses that the temporary door plug further comprises one or more rail support struts operable to interface with the retraction assembly.  Hilbert teaches two rails to support movement.

In regards to claim 32, Hilbert discloses that the strut is an articulated- or fixed-position strut that extends from the interior to the exterior of the aircraft.  As depicted, Hilbert includes a straight strut that slides in and out of the door opening.

In regards to claim 33, Hilbert discloses that the temporary door plug comprises: a door plug upper panel; and
a door plug lower panel which is contoured to accommodate a pressurized seal around the strut.  The door plug (closure) includes an upper panel and a lower panel integrally connected and including a seal around the strut and door opening.

In regards to claim 37, Hilbert discloses that the one or more workstation assemblies are electronically interfaced to a data bus of the aircraft or a modified ditching hatch plug.  

In regards to claim 38, Hilbert disclose an apparatus comprising:
Hilbert teaches a workstation assembly (col. 3, lines 35-44), but fails to teach that the assembly is configured to interface with an air deployment system (ADS) rail fixed parallel to a longitudinal axis of an aircraft.  However, 
Wiseman teaches incorporation of longitudinally run rails in/on an aircraft cargo bay to move equipment and/or cargo longitudinally along the cargo bay (see items 44/46 in figure 14) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to mount the base of the Hilbert device (item 86) on longitudinally 
Hilbert fails to teach that the workstation assembly is electronically interfaced with a data bus of the aircraft.  However, Pagan et al (henceforth referred to as Pagan) teaches in at least one embodiment, an external pod that is linked to the data bus of the host aircraft and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a data linkage between the equipment and the host aircraft of Hilbert as taught by Pagan, to utilize/obtain the data in real time;
a temporary door plug adapted to fit an opening in a fuselage of the aircraft using a retraction assembly.  Hilbert teaches opening of the aircraft door and positioning of a “door plug” (closure) into the space (and conversely removing the plug) using attached arm as depicted in figure 8 of Hilbert constituting a “retraction assembly”, 
wherein the opening is created by removing a door of the aircraft, and wherein the temporary door plug is configured to accommodate a strut having a first end in an interior of the aircraft and a second end in an exterior of the aircraft.  Hilbert teaches a “door plug” (item 104) that fits in a door opening of an aircraft and allows a transitioning strut (“support arm”) from the interior to the exterior of the aircraft; and
wherein the second end of the strut is coupled to external aircraft equipment.  Hilbert teaches equipment external to the aircraft and attached to the second end of the strut, and Hilbert as modified by Pagan teaches that the strut accommodates a connection to the data bus of the aircraft via the workstation assembly;

wherein the temporary door plug is attached to the retraction assembly.  The closure of Hilbert is attached to the arms that install and retract the closure.

In regards to claim 39, Hilbert discloses a temporary door plug adapted to fit an opening in a fuselage of an aircraft, wherein the opening is created by vertically opening a door of the aircraft and stowing the door in a locked position, 
wherein the temporary door plug is attached to a retraction assembly to facilitate attaching of the temporary door plug to the fuselage of the aircraft.  Hilbert teaches opening of the aircraft door and positioning of a “door plug” (closure) into the space (and conversely removing the plug) using attached arm as depicted in figure 8 of Hilbert constituting a “retraction assembly”, and wherein the temporary door plug is configured to accommodate a strut having a first end in an interior of the aircraft and a second end in an exterior of the aircraft.  Hilbert teaches an aircraft door that is stowed in its upward open position and a “door plug” (item 104) that used in its place to accommodate a support arm (“strut”) transitioning through the door opening (see figures);
wherein the second end of the strut is coupled to external aircraft equipment.  Hilbert teaches equipment external to the aircraft and attached to the second end of the strut, but Hilbert fails to teaches that the strut accommodates a connection to the data bus of the aircraft via the workstation assembly.  However, Pagan et al (henceforth referred to as Pagan) teaches in at least one embodiment, an external pod that is linked to the data 

In regards to claim 40, Hilbert disclose a door plug upper panel; and
a door plug lower panel which is contoured to accommodate a pressurized seal around the strut.  Hilbert teaches a sealing door “plug” panel with an upper portion and a lower portion and contoured to accommodate a seal around the door opening and the strut (see col. 3, lines 63-67 and col. 4, lines 1-4).

In regards to claim 41, Hilbert teaches that the external aircraft equipment comprises special mission sensors or special mission sensor antennas.  Hilbert teaches that the strut mounted pod carries various equipment including sensors.

In regard to claim 42, Hilbert teaches that the workstation assembly comprises a control interface for the external aircraft equipment.  Hilbert teaches a control station for the equipment in/on the strut.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbert et al. (U.S. Patent 6,616,097) and Wiseman et al. (U.S. Patent 4,747,504) and Pagan et al. (U.S. Patent 7,610,841) as per claim 21 and in view of Lindsey, Jr. et al. (U.S. Patent 4,588,147).

In regards to claim 26, Hilbert fails to disclose that the workstation assembly is further configured to interface with a floor of the aircraft via one or more adaptive floor plates and the temporarily attaching the workstation assembly comprises:
fastening the one or more adaptive floor plates to the floor of the aircraft using one or more restraint bolts or adjustable cam locks, wherein each adaptive floor plate comprises an aircraft type-specific bolt pattern corresponding to: one or more cargo tie-down rings of the aircraft; or one or more tie down ring bolt socket patterns of the aircraft.  However, Lindsey, Jr. et al (henceforth referred to as Lindsey) teaches utilizing a plate that incorporates a bolt pattern corresponding to an aircraft existing plate tie-down rings (see figures 1 and 2 and col. 3, lines 30-33) and securing a payload to an aircraft floor plates via tie-down rings and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide any of various means of securing the workstation of Hilbert to the aircraft deck including following a bolt pattern consistent with an aircraft’s cargo tie-down rings as taught by Lindsey, to provide a more adaptable invention. 

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbert et al. (U.S. Patent 6,616,097) and Wiseman et al. (U.S. Patent 4,747,504) .

In regards to claim 27, Hilbert discloses, the temporarily attaching the one or more workstation assemblies comprises:
fastening one or more ADS rail attachment fittings to the ADS rail, but fails to teach using an adjustable cam lock or restraint bolt.  However, Smith et al (henceforth referred to as Smith) teaches attaching an aerial system to the deck of an aircraft using bolts and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various attachment means to connect the system of Hilbert to the rails or floor of the aircraft as taught by Smith, for easy removability; 
and coupling the workstation assemblies to the ADS rail attachment fittings using one or more mounting plates coupled to the workstation assemblies.  Note that the system of Hilbert includes “plates” attached to rails attached to a pallet and to the deck of the aircraft.

Claim 28, 31, 35, 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbert et al. (U.S. Patent 6,616,097) and Wiseman et al. (U.S. Patent 4,747,504) and Pagan et al. (U.S. Patent 7,610,841) as per claim 21 and in view of Woodland et al. (U.S. Patent 5,927,648).

In regards to claim 28, Hilbert fails to disclose that the one or more workstation assemblies each comprise one or more modules, the one or more modules comprising 
a joystick; a keyboard; a track ball; a pointing stylus; or an audio speaker.
However, Woodland et al (henceforth referred to as Woodland) teaches a “workstation” including the claimed components and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a workstation as claimed and as shown in Woodland in/on the module of Hilbert to allow an operator to interface with the external device.

In regards to claim 31, Hilbert as modified by Woodland discloses that the modules of each of the one or more workstation assemblies are capable of being moved between a deployed position and a stowed position.  The modules of the device are movable relative to the aircraft deck.

In regards to claim 35, Hilbert fails to explicitly disclose that the temporary door plug comprises a segmented two-piece observation bubble comprising an upper segment portion and a lower segment portion, wherein:
one or more of the upper segment portion and the lower segment portion protrude from the aircraft;  the upper segment portion comprises a transparent glazing; and
the lower segment portion comprises a composite or metal protruding kick panel.  However, Woodland teaches a implementation of a door plug including tow piece construction with a protruding kick panel at the bottom and a transparent upper portion (see figure 21 of Woodland).  It would have been obvious to one of ordinary skill in the 
it would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the components from various materials including metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

In regards to claim 36, Hilbert as modified by Woodland discloses that the segmented two-piece observation bubble is continuous in shape from the upper segment portion through the lower segment portion.

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbert et al. (U.S. Patent ) and Wiseman et al. (U.S. Patent 4,747,504) and Pagan et al. (U.S. Patent 7,610,841) and Woodland et al. (U.S. Patent 5,927,648) as per claim 28, and further in view of Budge et al. (U.S. Patent 3,520,581).

In regards to claim 29, Hilbert and Woodland fail to disclose that one or more edges of the one or more modules of the workstation assemblies are equipped with a chamfered foam edging.  However, Budge et al (henceforth referred to as Budge) teaches foam panels with chamfered edges and it would have been obvious to one of .

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 34 and the base claim, that when the strut is not installed, the door plug close-out panel is secured to the temporary door plug via a plurality of close out panel lock pins to permit an interior of the aircraft to be pressurized.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/            Primary Examiner, Art Unit 3641